Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 08/19/2021, applicant filed an amendment on 11/19/2021, amending claims 1, 5-11, 15-20; and adding claim 21.  Claims 2, 4, 12, 14, are cancelled.  The pending claims are 1, 3, 5-11, 13, 15-21. 

	EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang on 02/08/2022.
The application has been amended as follows:
In the claims:
1.  (Currently Amended) An output method, comprising:
obtaining voice information;
determining whether the voice information is a voice request;
in response to the voice information being the voice request, obtaining reply information for replying to the voice request and supplemental information, the supplemental information being information that needs to be outputted in association with the reply information, obtaining the reply information for replying to the voice request and the supplemental information 
obtaining the reply information for replying to the voice request after the voice request is parsed; and
in response to detecting abnormal environment information of a designated location within a preset time period, obtaining a first audio that matches the abnormal environment information as the supplemental information, the abnormal environment information being associated with the reply information and including environment information during the preset time period that satisfies at least one of:
a difference between the environment information during the preset time period and environment information during a same preset time period in a historical year exceeding a first threshold; or
a change of the environment information within the preset time period exceeds a second threshold; [[and]]
transmitting the reply information and the supplemental information to an output device for outputting using a first parameter and a second parameter respectively such that an output of the reply information is prioritized over an output of the supplemental information; and
in response to receiving a predetermined operation, outputting the reply information and the supplemental information using the second parameter and the first parameter respectively, such that the output of the supplemental information is prioritized over the output of the reply information, the predetermined operation including a gesture or a voice command;
wherein the output of the reply information and the output of the supplemental information are audio outputs. 


a processor configured to:
obtain voice information;
determine whether the voice information is a voice request;
in response to the voice information being the voice request, obtain reply information for replying the voice request and supplemental information, the supplemental information being information that needs to be outputted in association with the reply information, obtaining the reply information for replying to the voice request and the supplemental information including:
obtaining the reply information for replying to the voice request after the voice request is parsed; and
in response to detecting abnormal environment information of a designated location within a preset time period, obtaining a first audio that matches the abnormal environment information as the supplemental information, the abnormal environment information being associated with the reply information and including environment information during the preset time period that satisfies at least one of:
a difference between the environment information during the preset time period and environment information during a same preset time period in a historical year exceeding a first threshold; or
a change of the environment information within the preset time period exceeds a second threshold; [[and]]
transmit the reply information and the supplemental information; and
:
output the reply information and the and
in response to receiving a predetermined operation, output the reply information and the supplemental information using the second parameter and the first parameter respectively, such that the output of the supplemental information is prioritized over the output of the reply information, the predetermined operation including a gesture or a voice command;
wherein the output of the reply information and the output of the supplemental information are audio outputs.

21.  (Canceled).

Allowable Subject Matter
4.	Claims 1, 3, 5-11, 13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Napolitano (US 2017/0285915) relates to an intelligent automated assistant in a media environment that assists with finding desirable media content for a user to consume.  The automated assistant determine the user input type.  In accordance with the determination of input type, a plurality of exemplary natural language requests are displayed or a task that at least partially satisfies the user request or input is performed.

The prior art does not teach or suggest a method and system for handling voice requests, as set by independent claims 1 and 11.
Dependent claims 3, 5-10, 13, 15-21 are allowed for being dependent and further limiting independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ABDELALI SERROU/            Primary Examiner, Art Unit 2659